 



Exhibit 10.6B
AMENDMENT NO.1
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Amended and Restated Employment Agreement is made
as of this ___ 26th___ day of December, 2006 (this “Amendment”), between AVALON
PHARMACEUTICALS, INC., a Delaware corporation (“Company”) and KENNETH C. CARTER,
PH.D. (“Executive”).
     Company and Executive are each sometimes referred to as a “Party,” and are
sometimes referred to together as the “Parties.”
Background:
     The Parties entered into an Amended and Restated Employment Agreement on
April 21, 2005 (the “Employment Agreement”).
     In consideration of Executive’s continued employment with Company, the
Parties want to amend the Employment Agreement on the terms and conditions set
forth in this Amendment.
     Now, therefore, in consideration of the foregoing, the Parties agree as
follows:
     1. Capitalized terms used in this Amendment without definition, shall have
the meanings give those terms in the Employment Agreement.
     2. Paragraph (c) of Section 3 of the Employment Agreement is amended to
read in its entirety as follows:
“You will be eligible to receive an annual cash bonus targeted at 50% of your
base salary based upon the achievement of individual and/or Company performance
criteria as may be established by the Board of Directors for each fiscal year,
subject to the discretion of the Board of Directors.”
     3. Paragraph (e) of Section 3 of the Employment Agreement is amended to
read in its entirety as follows:
“Upon termination for any reason, the Company shall pay you within two weeks of
such termination, your current base salary earned through the termination date,
plus accrued vacation, if any, and other benefits or payments, if any, to which
you are entitled as provided in accordance with the terms and conditions of such
benefit plan. In the event you are terminated by the Company without “Cause” (as
hereinafter defined) or if you terminate your employment with the Company for
“Good Reason” (as hereinafter defined), the Company shall (i) immediately vest
all options and shares granted to you under the Company’s stock option plans
that have not vested as of the date of your termination; (ii) pay you a lump sum

 



--------------------------------------------------------------------------------



 



severance payment equal to eighteen months of your base salary as in effect at
the time of termination; (iii) provided such termination without Cause or for
Good Reason is within eighteen months after a Change in Control (as hereinafter
defined), pay you a lump sum severance payment equal to the product of
(A) eighteen months of your base salary as in effect at the time of termination
and (B) the average bonus award percentage applicable to you during the three
years preceding the year in which termination of your employment takes place;
(iv) provide you with outplacement services; (v) provide and pay the Company’s
portion of your life insurance for a period of eighteen months following such
termination; (vi) at the discretion of the Compensation Committee as may be
approved by the Board, pay you a bonus payable in the Committee’s discretion
either in bi-weekly installments commencing in the month following the end of
the calendar year of the year of your termination, or in a lump sum, based upon
the bonus it might have paid to you, if any, at the conclusion of the calendar
year of the year of your termination, prorated to the date of your termination,
and adjusted to reflect whether goals set by the Board of Directors were
satisfied (provided that no such bonus shall be paid under this clause (vi) if
you are entitled to payment of a bonus under clause (iii) above); and (vii)
reimburse you for premiums you pay for health care insurance under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), for the same level of
coverage that you maintain at the time of your termination, for a period up to
eighteen months following termination, provided you elect COBRA coverage. The
Company’s reimbursement obligation will end immediately if you become eligible
to obtain health care insurance from any other employer during the payment
period. You shall not be required to mitigate damages by seeking employment
elsewhere. If you are terminated with Cause, the Company shall pay you only your
current base salary earned through the termination date, plus accrued vacation,
if any, to which you are entitled as provided in accordance with the terms and
conditions of such benefit plan. The Company shall not be obligated to continue
any such payments to you under this Section 3(e) in the event you materially
breach the terms under the Confidentiality Agreement attached hereto.
Notwithstanding any termination of your employment, you shall continue to be
bound by the provisions of the Confidentiality Agreement. In addition, upon a
Change in Control (as hereinafter defined) the Company shall immediately vest
all shares granted to you under the Company’s stock option plans that have not
vested as of the date of such Change in Control.”
     4. Paragraph (g) of Section 3 of the Employment Agreement is amended to
read in its entirety as follows:
“Termination of your employment by you shall constitute termination for “Good
Reason” if such termination occurs (a) within eighteen months of a “Change in
Control” (as hereinafter defined) (b) within three months of a material
diminution in your responsibilities as Chief Executive Officer (provided that
such diminution is not in connection with the termination of your employment for
Cause), (c) within three months of no longer reporting to the Board of Directors
of the

2



--------------------------------------------------------------------------------



 



Company, (d) within three months of your principal work location changing to be
more than 50 miles from your current residence, or (e) in the event you should
die while an employee of the Company. The Company shall notify you, within
10 days of receipt of your notice of intent to terminate your employment for
Good Reason, if the Company disagrees with your intent to terminate under this
paragraph 3(g).”
     5. Except as set forth in this Amendment, the terms and conditions of the
Employment Agreement shall remain in full force and effect.
[SIGNATURES ON NEXT PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment to Amended and
Restated Employment Agreement as of the date first set forth above.

            AVALON PHARMACEUTICALS, INC.
      By:   /s/ Thomas G. David       Name:         Title:   General Counsel and
Vice President of Operations          EXECUTIVE:
      /s/ Kenneth C. Carter       Kenneth C. Carter           

4